859 F.2d 924
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Randall N. WIIDEMAN, Plaintiff-Appellant,v.CITY OF LAS VEGAS, Charles Thompson, E.R. Brodeur, County ofClark, John Lawrence Woodruff;  State of Nevada,Las Vegas Metropolitan PoliceDepartment, Defendants-Appellees.
No. 86-1603.
United States Court of Appeals, Ninth Circuit.
Submitted July 26, 1988.*Decided Sept. 21, 1988.
Before NELSON, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Randall Wiideman, a Nevada state prisoner, appeals pro se and in forma pauperis the dismissal for failure to state a claim of his section 1983 action against a Nevada state court judge, two other individuals, the Las Vegas Police Department, the City of Las Vegas, Clark County, and the State of Nevada.  Wiideman alleges that the judge issued an invalid search warrant of Wiideman's property in violation of his constitutional rights.  He alleges that the other defendants conspired to deprive him of his civil rights without support of any underlying detail.


3
The judgment is affirmed.  Because the state judge was acting within his jurisdiction when he issued the challenged warrant, he is immune from section 1983 liability.   See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc).  His conclusory allegations do not establish a section 1983 claim.   See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980).


4
The judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3